Citation Nr: 0535108	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-05 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy as 
secondary to residuals of an excision of a granulomatous 
lesion of the left great toe with reflex sympathetic 
dystrophy with low back pain and bilateral lower extremity 
pain.

2.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for cardiomyopathy.

3.  Entitlement to service connection for hypertension as 
secondary to residuals of an excision of a granulomatous 
lesion of the left great toe with reflex sympathetic 
dystrophy with low back pain and bilateral lower extremity 
pain.

4.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for hypertension.

5.  Entitlement to service connection for peripheral 
neuropathy as secondary to residuals of an excision of a 
granulomatous lesion of the left great toe with reflex 
sympathetic dystrophy with low back pain and bilateral lower 
extremity pain.

6.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for peripheral neuropathy.

7.  Entitlement to service connection for psychiatric 
disability as secondary to residuals of an excision of a 
granulomatous lesion of the left great toe with reflex 
sympathetic dystrophy with low back pain and bilateral lower 
extremity pain.

8.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for psychiatric disability, to include 
generalized anxiety disorder and depression.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for diabetes mellitus.

11.  Entitlement to a total rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
December 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting in Washington, 
D.C.  A transcript of the hearing is currently associated 
with the claims folders.  


REMAND

The veteran asserts that his current cardiomyopathy, 
hypertension, peripheral neuropathy, psychiatric disorder, 
and diabetes mellitus are either etiologically related to his 
service-connected residuals of an excision of a granulomatous 
lesion of the left great toe with reflex sympathetic 
dystrophy and pain in the lower extremities and low back or 
surgical treatment received from VA in October 1996.  

The record reflects that the veteran is receiving Social 
Security disability benefits.  However, the record does not 
reflect that the RO has undertaken development to obtain 
potentially relevant evidence in the possession of the Social 
Security Administration.  VA has a duty to assist the veteran 
in the development of his claims.  On remand, the originating 
agency should obtain a copy of any pertinent records in the 
possession of the Social Security Administration.

The Board is also of the opinion that a new VA examination 
should be scheduled to ascertain the relationship, if any, 
between the veteran's current cardiomyopathy, hypertension, 
acquired psychiatric disorder, and diabetes mellitus and his 
service-connected residuals of an excision of a granulomatous 
lesion of the left great toe with reflex sympathetic 
dystrophy and pain in the lower extremities and low back or 
surgical treatment received from VA in October 1996.  In this 
regard, the Board notes that the veteran was afforded VA 
neurological examinations in April 2001 and April 2003.  
However, the reports of these examinations are inadequate.  

While the April 2003 examination report addresses the 
etiology of the veteran's peripheral neuropathy, neither 
report addresses the etiology of the veteran's claimed 
cardiomyopathy, hypertension, acquired psychiatric disorder, 
or diabetes mellitus.  On remand, the veteran should be 
afforded a VA examination addressing the etiology of these 
disabilities.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain all 
records from the Social Security 
Administration pertaining to the 
veteran's application for Social Security 
Disability benefits, to include any 
disability determination and any records 
upon which the determination was based.  

2.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the current nature of the 
veteran's acquired psychiatric 
disorder(s) and any relationship to the 
veteran's connected-connected excision of 
a granulomatous lesion of the left great 
toe with reflex sympathetic dystrophy and 
pain in the left and right lower 
extremities and low back or surgical 
treatment received from VA in October 
1996.  

The claims folders must be made available 
to and reviewed by the examiner before 
completion of the examination report.  

The examiner should identify all 
psychiatric disorders that are currently 
manifested or indicated by the record.  
For each chronic acquired psychiatric 
disorder that is identified, the examiner 
should proffer an opinion as to whether 
there is a 50 percent or greater 
probability that the disorder is 
etiologically related to the veteran's 
excision of a granulomatous lesion of the 
left great toe with reflex sympathetic 
dystrophy and pain in the left and right 
lower extremities and low back or 
surgical treatment received from VA in 
October 1996.  

The supporting rationale for each opinion 
expressed must also be provided. 

3.  The veteran should also be scheduled 
for a VA physical examination(s) to 
determine the current nature of his 
cardiomyopathy, hypertension, and 
diabetes mellitus and any relationship to 
the veteran's connected-connected 
residuals of an excision of a 
granulomatous lesion of the left great 
toe with reflex sympathetic dystrophy and 
pain in the left and right lower 
extremities and low back or surgical 
treatment received from VA in October 
1996.  

The claims folders must be made available 
to and reviewed by the examiner(s) before 
completion of the examination report(s).  

The examiner should proffer an opinion as 
to whether there is a 50 percent or 
greater probability that the veteran's 
cardiomyopathy, hypertension, acquired 
psychiatric disorder, or diabetes 
mellitus is etiologically related to the 
residuals of an excision of a 
granulomatous lesion of the left great 
toe with reflex sympathetic dystrophy and 
pain in the left and right lower 
extremities and low back or surgical 
treatment received from VA in October 
1996.  

The supporting rationale for each opinion 
expressed must also be provided.

4.  The RO or the AMC should then review 
the claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

6.  Then, the RO or the AMC should 
adjudicate the issues on appeal based on 
a de novo review of the pertinent 
evidence.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

